09-0357-pr(L)
Kyler v. Senkowski




                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUM M ARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED
BY THIS COURT’S LOCAL RULE 32.1.1 AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.
W HEN CITING A SUM M ARY ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY
M UST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE
NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER M UST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 1st day of December, two thousand ten,

Present:    AMALYA L. KEARSE,
            JOHN M. WALKER, JR.,
            ROSEMARY S. POOLER,
                        Circuit Judges.
__________________________________________

SEAN KYLER,

                     Petitioner-Appellant,

                              -v-                              09-0357-pr (L), 09-3050-pr (CON)

DANIEL SENKOWSKI, Superintendent,
Clinton Correctional Facility,

                     Respondent-Appellee.

_________________________________________

Appearing for Appellant:            Susan D. Fitzpatrick, Red Hook, NY

Appearing for Appellee: Malancha Chanda (of counsel), for District Attorney, New York
                        County (Cyrus R. Vance, Jr.)
__________________________________________


     Appeal from the United States District Court for the Southern District of New York
(McKenna, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Appellant Sean Kyler appeals from the denial of a writ of habeas corpus by the district court.
Following a trial by jury, Kyler was convicted of intentional murder, criminal possession of a
weapon in the second and third degrees, and felony-murder. Kyler argues that the jury verdict must
be set aside on the grounds that he was subjected to an unduly suggestive lineup, that the government
obtained an indictment on false, misleading and perjured evidence, and that the evidence was
insufficient to support a conviction for felony-murder. We find Kyler’s arguments to be without
merit and affirm for substantially the reasons stated by the district court.

       We have considered all of Kyler’s contentions on this appeal and have found them to be
without merit. Accordingly, the judgment of the district court hereby is AFFIRMED. Appellee’s
motion to supplement the record is DENIED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2